Citation Nr: 1536029	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  13-33 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for sinusitis, to include as secondary to service-connected sleep apnea.


REPRESENTATION

Appellant represented by:	Robert N. Nye, III, Attorney at Law


ATTORNEY FOR THE BOARD

M. Young, Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from August 1976 to December 1991.  This matter is before the Board of Veterans Appeals (Board) on appeal from an August 2009 and March 2011 rating decisions by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO).  In his November 2013 substantive appeal (VA Form 9) the Veteran requested a Travel Board hearing.  In July 2015 he cancelled the hearing scheduled at his request, and his hearing request is deemed withdrawn.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the notice provisions of the Veterans Claims Assistance Act of 2000 (VCAA) appear to be satisfied, the Board finds that further development of the record is required to satisfy VA's duty to assist the Veteran.

An August 2009 rating decision denied service connection for sinusitis.  A March 2011 rating decision, considered an additional (secondary service connection) theory of entitlement, and continued the denial.  On September 2013 VA sinusitis examination, the Veteran reported that he started having problems with his sinuses in service in 1986 and had surgery for sleep apnea.  The examiner opined that sinusitis was less likely than not proximately due to or the result of the Veteran's service-connected condition.  While that opinion addresses a secondary service connection theory of entitlement, it does not address the direct service connection theory of entitlement presented by the Veteran's report of onset of sinus complaints in service, and is therefore inadequate for rating purposes.   

Furthermore, with respect to the secondary service connection theory of entitlement the VA examiner opined that sinusitis is less likely than not proximately due to or the result of the Veteran's service-connected condition.  The sole rationale provided was that "there are no large numbered, clinically evidence based studies with designated endpoints and broadly accepted medical acknowledgement that Sleep apnea causes Allergic Rhinitis or Sinusitis."  That opinion does not explain why the two would not be related.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Moreover, the examiner did not address whether the Veteran's sinusitis is aggravated by his postoperative sleep apnea surgery.  Governing caselaw provides that in adjudicating a secondary service connection claim VA must address the aggravation aspect of the claim.  

On August 2008 VA respiratory diseases examination, the Veteran reported that he is receiving Social Security Administration (SSA) disability benefits.  A review of the record did not find any records pertaining to the award of such benefits.   Because SSA records are constructively of record, and because the Board is unable to find that such records would not be relevant, they must be sought on remand.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

Finally, the September 2010 VCAA notice provided in this matter was incomplete.  It did not include notice to the Veteran of what is needed to substantiate a claim of secondary service connection.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran a VCAA notice letter advising him of what is necessary to substantiate a claim of secondary service connection, what evidence he should submit, and what evidence VA will secure on his behalf.

2.  The AOJ should secure for the record from SSA copies of their decision awarding the Veteran SSA disability benefits and the medical records considered in that determination.  If such records are unavailable, it must be so noted for the record (with explanation), and the Veteran should be so notified.
3.  Thereafter, the AOJ should arrange for the Veteran to be examined by an otolaryngologist to determine the likely etiology of his sinusitis.  The examiner must review the Veteran's entire record (noting in particular the Veteran's report that his sinus problems began in service in 1986 prior to the surgery for sleep apnea).  Based on examination/interview of the Veteran and review of his report, the examiner should offer opinions that respond to the following:  

Please identify the likely etiology for the Veteran's sinusitis, specifically indicating whether or not :

(a) It is directly related to his service (based on his reports of onset of related complaints therein),  

(b) It was (i) caused or (ii) aggravated by the Veteran's postoperative sleep apnea.  

The examiner must include rationale with all opinions, citing to supporting factual data and medical literature as deemed appropriate. 

4.  The AOJ should then review the record, ensure that all development sought is completed, and then readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case, afford the Veteran and his representative opportunity to respond, and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

